Opinion by
Kephart, J.,
We have held that the Public Service Commission has authority to determine whether the rules and regulations of utility companies are reasonable. The appel*623lant’s rule under consideration would require arrearages of water rents for service to a former owner to be paid by a successor in title as a condition precedent to service. In determining the reasonableness of the rule, consideration must be given, not only to the benefit the company derives from the rule, but the obligation or charge it seeks to enforce on the public that is affected by it. If the rule causes customers to assume the charges of other customers, to which they are not a party, or for which they are in no way responsible, there should be some good reason given to sustain the rule; and if the end sought to be attained by such rule may be secured by other equally effective rules,- then the commission should not be charged with unreasonableness if they declare the rule itself to be unreasonable and oppressive. The company, by one of its rules, provides that the service may be cut off when a consumer is in arrears ten days. In another rule, the company may demand from all such persons ■and all persons whose ability to pay may be doubted, deposits or security in advance. These provisions amply protect the company and when enforced meet the purpose of the rule under consideration. If utility concerns permit their bills to run along without enforcing reasonable requirements and employing ordinary business precaution, they are just as much at fault as the man who refuses to pay the account. Certainly, their dilatoriness should not be visited on the incoming tenant, who did not contract the bill, and should not be required to pay it.
Prior to the Act of 1913, the courts had to some extent considered the question of rules and inferentially, at least, their reasonableness: Girard Life Ins. Co. v. Philadelphia, 88 Pa. 393; Commonwealth ex rel. v. Philadelphia, 132 Pa. 288; Brumm’s App., 22 W. N. C. 137; Miller v. Wilkes-Barre Gas Co., 206 Pa. 254; Kohler v. Reitz, 46 Pa. Superior Ct. 350. Whatever may have been the attitude of the courts on these questions prior to the Act of 1913, the question as it is now presented is clearly a matter for the Public Service Commission: Rochester *624B. & L. A. v. Beaver V. W. Co., 68 Pa. Superior Ct. 122; Bellevue Boro. v. Ohio Val. W. Co., 245 Pa. 114; Panther Valley Water Company v. Public Service Commission, not yet reported. There is no question that under the Public Service Act the company could make a rule applicable to the payment of their bills for service, and if the rule complained of was the only method that could be adopted to secure payment, the reasonableness of the rule would be clear. The public served is forced to take the utility because the company is the only concern that furnishes it, and the company is compelled to furnish this service to the public. While the rale under discussion does not in effect place a lien on the property, it operates in much the same way, as it deprives the land of a very essential necessity, without which the property would not be rentable, nor would it bring a price in the market commensurate with its true worth. The order of the commission is clearly within its power, and there is nothing in the evidence which would warrant the court’s interference.
The order of the commission is affirmed at the cost of the appellant.